STATE OF LOUISIANA
         COURT OF APPEAL, FIRST CIRCUIT
LAUREEN OLSON                                     NO.     2021 CW 1507
VERSUS
LOUISIANA PATIENT'S
COMPENSATION FUND OVERSIGHT
BOARD                                                   MARCH 14, 2022



In Re:     Louisiana Patient's Compensation Fund Oversight Board,
           applying for supervisory writs, 19th Judicial District
           Court, Parish of East Baton Rouge, No. 652,921.


BEFORE:    GUIDRY, HOLDRIDGE, AND CHUTZ, JJ.

     WRIT NOT CONSIDERED. This court requires a copy of the
transcript from the September 28, 2021 hearing and a copy of all
evidence admitted at that hearing in connection with the
exception of res judicata.

     Supplementation of      this     writ application will not be
considered. See Uniform      Rules    of Louisiana Courts of Appeal,
Rules 2-18.7 and 4-9.

     In the event relator seeks to file a new application with
this court,    it must   contain all pertinent documentation,
including the missing item described above, and must comply with
Rule 2-12.2 of the Uniform Rules of Louisiana Courts of Appeal.
Any new application must be filed on or before April 13, 2022
any must contain a copy of this ruling .

                                     .JMG
                                      GH
                                     WRC




COURT OF APPEAL, FIRST CIRCUIT




                     COURT